DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the amendment made to Claim 1 is in condition for allowance.
In response, Claim 1 has been allowed in the current office action.
Applicant argues that the amendment made to Claims 17, 19 are in condition for allowance.
	In response, the Examiner respectfully disagree with the Applicant. The Applicant is herein referred to the new rejection of Claim 17 using a different embodiment of the prior art. However, Claim 49 has been allowed in the current office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claims 17-18,20,22-23,29,32 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (US 2010/0032443).
Regarding Claim 17, Mueller discloses a dispenser for dispensing wet-on-demand substrates comprising: a housing (fig.1); a container (container holding fluid to be dispensed out of 7,8) for holding a fluid; a plurality of wetting tips (open ends of 7,8) in fluid communication with the container (container holding fluid to be dispensed out of 7,8); each of the wetting tips (open ends of 7,8) having a movable valve member (7,8); a holder (2) for holding a roll of substrate (3); wherein when the movable valve members (7,8) are contacted (the substrate can be dispensed out of the container and the user can contact the valve members with the substrate to dispense the solutions sequentially; para.0034) by the substrate (3) and are moved as a function of the contact with the substrate (13).
Regarding Claim 18, Mueller discloses a refill port (although it’s not depicted in fig.1, another embodiment show open portions of 15,16 allow for the containers to be refilled once the contents have been exhausted ) for refilling the container (15,16).
Regarding Claim 20, Mueller discloses wherein the container (although it’s not shown in fig.1, another embodiment show fluid containers 15,16 to be removable) is removable (para.0029).
Regarding Claim 22, Mueller discloses wherein the moveable valve members (7,8) move in in a downward direction to dispense fluid (fig.1). 
Although Mueller does not disclose the valve members move in an upward direction to dispense fluid, it would have been obvious to one of ordinary skill in the art to implement such a configuration since it is very well-known in the art simply as another means of dispensing fluids/liquids out of dispensing containers.



Regarding Claim 29, although Mueller does not explicitly wherein a biasing member biases the moveable valve members (7,8) towards a closed position, it would be inherent for the valve members of Mueller to be biased to a closed position since the valve has to be depressed in order for fluids to come out, thus implying that the valve members are biased to a closed position initially.
Regarding Claim 32, Mueller discloses further comprising a second container (container holding fluid to be dispensed out of 7,8), wherein one of the first container (fig.1) and the second container (fig.1) contains water (para.0029) and the other of the first container and the second container contains a diluent (although not explicitly disclosed, it would be inherent for the second container to contain a diluent).

Allowable Subject Matter
Claims 1-3,8-9,11-13,15 are allowed.
The following is an examiner’s statement of reasons for allowance: A wet-on-demand dispenser including the features “the one or more sheets of substrate contact the one or more movable valve members and move the one or more movable valve members to an open position to allow fluid to flow out of the one or more wetting tips onto the one or more sheets of substrate prior to the one or more sheets of substrate being dispensed from the dispenser.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claim 49 is allowed.
The following is an examiner’s statement of reasons for allowance: A dispenser for dispensing wet-on-demand substrates including the features “and wherein a mixture of the concentrated fluid and diluent is applied to the substrate through the plurality of wetting tips prior to the substrate being dispensed from the dispenser.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Claims 26,41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651